UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05357 DWS Blue Chip Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:10/31 Date of reporting period:*7/1/10-6/30/11 * DWS Blue Chip Fund, a series ofDWS Blue Chip Fund wasreorganized into DWS Blue Chip Fund, a series ofDWS Investment Trust on 2/1/2011.Thefund’s Form N-PX will be filed on8/30/11. (CIK:0000088064) (Filing no. 811-00043). ***** FORM N-Px REPORT ***** ICA File Number: 811-05357 Reporting Period: 07/01/2010 - 06/30/2011 DWS Blue Chip Fund END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Blue Chip Fund By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/18/11
